Citation Nr: 0718224	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.  

2.  Entitlement to service connection for diabetic 
neuropathy.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied service connection for 
PTSD, tinnitus, type II diabetes mellitus, diabetic 
neuropathy, and hypertension, claimed as secondary to 
diabetes mellitus.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Concerning presumptive service connection for type II 
diabetes, in February 2003, the veteran reported that he 
traveled on a three-day pass to Vung Tau, Republic of 
Vietnam, to visit his brother.  This account is significant 
because of 38 C.F.R. § 3.313, which states: "Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam."  Thus, if the veteran visited 
Vietnam, even for a three-day pass, he qualifies for 
presumptive service connection under 38 U.S.C.A. § 1116 
(2006).  

No official record of the claimed visit to Vung Tau has been 
submitted.  Therefore, further development of this allegation 
becomes crucial.  In this regard, the veteran should be 
requested to provide any evidence of his brother's service in 
Vietnam at that time and/or evidence that would tend to 
establish his own visit to Vung Tau, including a statement 
from his brother or other witness would be helpful to the 
case.  The Board also notes that in a May 1965 pre-induction 
physical examination medical history questionnaire, the 
veteran listed an 18 year old brother in good health.  Thus, 
the veteran did have a brother who might have served in 
Vietnam during the time period in question.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim that is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  Following the above development, if service 
connection for diabetes mellitus is granted, the two 
secondary service connection claims (diabetic neuropathy and 
hypertension) must be developed and re-adjudicated.  In this 
regard, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court discussed the steps to be taken in determining whether 
a VA examination is necessary prior to final adjudication of 
a claim.  In disability compensation claims, the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  § 5103A(d)(2), 
38 C.F.R. 
§ 3.159(c)(4)(i).  The Court in McLendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

The veteran also seeks service connection for PTSD or other 
acquired psychiatric disorder.  His chief stressor is having 
witnessed a fatal aircraft crash at Utapao Royal Thai Navy 
Base.  The aircraft crash has been verified through research 
performed at the Board.  VA should therefore schedule an 
examination to determine whether the veteran has PTSD or 
other acquired psychiatric disorder, and the etiology.  
38 U.S.C.A. § 5103A.  

The veteran claims tinnitus caused by noise exposure during 
active service.  VA should schedule an examination to 
determine the nature and etiology of this claimed disease.  
38 U.S.C.A. § 5103A.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted for any claimed disability, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App.473 (2006), 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims, (3) and 
notice that includes an explanation as to 
the information or evidence needed to 
establish service connection on a 
secondary basis.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issues.

2.  Ask the veteran to submit any 
information concerning his visit to Vung 
Tau, including his brother's name and any 
other information concerning the dates 
that his brother served in the Republic 
of Vietnam, a statement from his brother 
if possible, or statements of other 
witnesses who can verify that the veteran 
might have visited Vung Tau.  

3.  If information and other development 
that might be indicated by such 
information leads to service connection 
for diabetes mellitus, then the AOJ 
should schedule the veteran for a 
neurologic examination by an appropriate 
specialist.  The claims file should be 
made available to the physician for 
review.  The physician should elicit a 
complete history of relevant symptoms 
from the veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to any 
neuropathy?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability is caused by or made 
worse by diabetes mellitus?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

If the development requested above leads 
to a grant of service connection for 
diabetes mellitus, then the AOJ should 
also arrange for an examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
claimed hypertension.  The physician 
should review the pertinent evidence in 
the claims file, examine the veteran, 
elicit a complete history of high blood 
pressure and offer a diagnosis.  If 
hypertension is shown, the physician 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that diabetes mellitus has 
caused hypertension.  If that answer is 
"no", then the physician should address 
whether it is at least as likely as not 
that diabetes mellitus has made 
hypertension more severe or harder to 
treat.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

4.  The AOJ should arrange for an ear-
nose-throat (ENT) specialist to review 
the pertinent evidence in the claims file 
and examine the veteran to determine the 
nature and etiology of tinnitus.  The 
physician should review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
noise exposure and offer a diagnosis.  
The physician should address whether it 
is at least as likely as not (50 percent 
or greater probability) that tinnitus, if 
shown, is related to active service.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

5.  The veteran should be scheduled for a 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
etiology of any mental disorder, 
including PTSD.  The physician should 
review the pertinent evidence in the 
claims file, examine the veteran, elicit 
a complete history of relevant symptoms, 
and offer a diagnosis.  If PTSD is found, 
the examiner should set forth the claimed 
stressful event.  If any other mental 
disorder is found, the examiner should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the disorder is related 
to active military service.  If no such 
relationship is found, then the examiner 
is asked to address whether it is at 
least as likely as not that any service-
connected disability has caused or 
aggravated the mental disorder.  The 
claims file should be made available to 
the examiner for review prior to the 
examination and the examiner should note 
that review in the report.  The examiner 
should offer a complete rationale for any 
conclusion in a legible report.

6.  After the development requested above 
has been completed, the AOJ should 
readjudicate the service connection 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence, and all pertinent law and 
regulations, including the provisions of 
38 C.F.R.§ 3.310 (2006).  A reasonable 
opportunity to respond should be afforded 
before the case is returned to the Board 
for further review.   

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claims.  No action by the veteran is required until he 
receives further notice; however, he is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



